DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. JP2018-214286 filed on 15 November 2018.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 12 April 2021 and 07 July 2022 have been considered by the examiner.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-11 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 1, this claim recites the claim limitations “a first arithmetic unit” and “a second arithmetic unit”. For purposes of examination, as described in paragraphs [0040], each of the “a first arithmetic unit” and “a second arithmetic unit” will be construed as a processor.

Referring to independent claim 10, this claim recites the claim limitations “a first arithmetic unit” and “a second arithmetic unit”. For purposes of examination, as described in paragraphs [0040], each of the “a first arithmetic unit” and “a second arithmetic unit” will be construed as a processor.

Because the referred claim limitations of claims 1-11 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee (US 2007/0058929 A1), hereinafter ‘Chaffee’, in view of Gowin (US 2011/0263309 A1), hereinafter ‘Gowin’.

Regarding claim 1, Chaffee teaches:
A control system comprising: (Chaffee: Abstract “The claimed subject matter provides systems and/or methods that facilitate utilizing a motion control timing model to coordinate operations associated with controlling motion within an industrial automation environment. For example, a cycle timing component can implement timing set forth by a timing model (e.g., that can be selected, preset, . . . ). Pursuant to an illustration, the cycle timing component can utilize the timing model to coordinate transmitting data, receiving data, performing calculations associated with data (e.g., to generate command(s)), capturing data, applying received commands, and so forth.”; [0053], figure 5 “Referring to FIG. 5, illustrated is a system 500 that serializes input transmissions associated with motion control in an industrial automation environment. The system 500 can include any number of drives 502 that can transmit input data at or near the same time (e.g., during an input period set forth by a timing model).”) [The system 500 reads on “[a] control system”.]
a control device that executes a control arithmetic for controlling a control target; and (Chaffee: [0012] According to one or more aspects, motion control can be enabled over a network via utilizing a time stamping protocol in an industrial automation environment. A controller and a drive can communicate via an open network that supports motion control. For example, the controller and drive can communicate over an Ethernet based network. Motion related communications can be generated by the controller and/or the drive. The drive, for instance, can measure associated physical properties (e.g., actual data) and the controller can produce commands (e.g., command data) that can be effectuated by a particular drive.”; [0081] “For example, the motion control component 904 can be a controller, a control axis object, a drive, a drive axis object, etc. Pursuant to an illustration, if the motion control component 904 is a drive, it can effectuate controlling the dynamics of a motor. According to another aspect, the motion control component 904 can be a controller that can generate command data that can be transmitted to drives and/or drive axis objects located at remote nodes in the network via the interface 902.”) [The combination of the controller and the drive reads on “a control device”. The drive controlling the dynamics of an actuator, such as the motor, reads on “controlling a control target”. The functions that the controller and the drive perform read on “a control arithmetic”.]
wherein the control device includes a first arithmetic unit for cyclically executing a first task to which one or a plurality of processes is allocated in a first control cycle and a second arithmetic unit for cyclically executing a second task to which one or a plurality of processes is allocated in a second control cycle that is longer than the first control cycle, (Chaffee: [0041] “The cycle timing component 104 can employ any type of timing model (e.g., any type of Common Industrial Protocol (CIP) motion timing model). For example, the cycle timing component 104 can utilize timing models that effectuate updating position and/or velocity (e.g., of drive(s)) in one Coarse Update Period (CUP) (e.g., Controller Update Period, connection update period, . . . ), two CUPs, three CUPs, and the like. According to an illustration, the CUP can be 1 msec; however, the claimed subject matter is not so limited.”; [0047], figure 3 “Now referring to FIG. 3, illustrated is an example two-cycle timing model 300 that can be employed for motion control (e.g., CIP motion) in an industrial automation environment. At 1 302, a drive coarse interrupt service can start (e.g., feedback counts can be captured and actual positions and/or velocities can be computed). At 2 304, the drive can transmit actual input data to a controller. According to an example, the two-cycle timing model 300 can utilize a full coarse update period for the input data to be sent from the drive to the controller. For instance, the input data can be sent from the drive to the controller any time during the full coarse update period.”; [0094] “Data exchange between the drive 1304 and the controller 1302 can be paced by the controller 1302, such that one Drive-to-Controller data packet can be sent for every Controller-to-Drive data packet received. The Controller-to-Drive connection packets can be sent periodically according to a configured Controller Update Period, which is the same as a Connection Update Period. A Drive Update Period that corresponds to an update period at which the drive performs its control calculates can be, and typically is, faster than the Controller Update Period.”; [0096] “The cyclic data channel 1306 can carry cyclic data blocks that can be sampled and/or calculated during a Connection Update Period. Additionally, the cyclic data channel 1306 can be synchronized with other nodes in a motion control system via utilizing distributed System Time. Cyclic data can be high priority data that is immediately processed and/or applied to a drive axis within a Drive Update Period.”; [0097] “The event data channel 1308 can carry data associated with drive event(s) (e.g., registration, homing, . . . ). These event(s) can occur within a Connection Update Period. The event data can have a medium priority and can be processed and/or applied within a Connection Update Period.”) [The drive update period read on “a first control cycle”, and the drive control data communication and computations read on “a first task”. The coarse update period, controller update period or connection update period reads on “a second control cycle”, and the communicating and processing of the medium priority data reads on “a second task”.]
the control arithmetic includes a data collection process of collecting input data that is capable of being referred to by the control device and a data processing process of processing the collected input data to generate new data, (Chaffee: [0096] “The cyclic data channel 1306 can carry cyclic data blocks that can be sampled and/or calculated during a Connection Update Period. Additionally, the cyclic data channel 1306 can be synchronized with other nodes in a motion control system via utilizing distributed System Time. Cyclic data can be high priority data that is immediately processed and/or applied to a drive axis within a Drive Update Period.”; [0097] “The event data channel 1308 can carry data associated with drive event(s) (e.g., registration, homing, . . . ). These event(s) can occur within a Connection Update Period. The event data can have a medium priority and can be processed and/or applied within a Connection Update Period.”) [The sampling reads on “a data collection process”. Processing the data and applying to drive axis reads on “a data processing process”, where the processed data reads on “new data”.]
a first data collection process with first input data as a target and a corresponding first data processing process are allocated to the first task, and (Chaffee: [0045] “Turning to FIG. 2, illustrated is an example single-cycle timing model 200 utilized in connection with motion control in an industrial automation environment. The single-cycle timing model 200 can be utilized to perform position and/or velocity update within one cycle (e.g., one coarse update period (CUP), 1 millisecond, for example); thus, the single-cycle timing model 200 can be employed in connection with a master-slave relationship between drive axes since motion control updating can occur with minimal position update delay. At 1 202, a drive coarse interrupt service can start by reading a drive position and/or velocity at the beginning of the cycle. For example, the drive can capture feedback counts and compute an actual position and/or velocity. Although not depicted, it is contemplated that any number of drives can concurrently utilize the single-cycle timing model 200 (and/or any of the timing models described herein). At 2 204, the drive can transmit actual input data (e.g., related to position and/or velocity) to a controller (e.g., via the media (network)).”) [The capturing the feedback counts reads on “a first data collection process with first input data as a target”, and computing the actual position and/or velocity reads on “a corresponding first data processing process”.]
a second data collection process with second input data as a target and a corresponding second data processing process are allocated to either of the first task and the second task … (Chaffee: [0097] “The event data channel 1308 can carry data associated with drive event(s) (e.g., registration, homing, . . . ). These event(s) can occur within a Connection Update Period. The event data can have a medium priority and can be processed and/or applied within a Connection Update Period.”; [0233] “Event Checking Control: This 32-bit word is copied into the Drive Axis Object attribute of the same name that is used to enable various drive inputs, eg. marker and registration inputs, to generate events. When these events occur, the drive captures both the time and exact axis position when the event occurred. The last 4 bits of the Event Checking Control is a binary value that specifies the number of active events, which is literally the number of Event Acknowledge IDs listed in this Event Data Block.”; [0234]-[0236] “[0234] The Event Control mechanism works as follows: [0235] 1. Controller sets the appropriate Event Checking bit to look for a specific event condition to occur. Multiple bits in the Event Checking Control word may be set at any given time. [0236] 2. Drive detects the Event Checking Control request bit is set and initiates the requested event checking action.”) [Capturing the event data when event occurs reads on “a second data collection process with second input data as a target”, and determining the time and exact axis position when the event occurred reads on “a corresponding second data processing process”.]

Chaffee does not explicitly teach: a support device that sets content of the control arithmetic which is executed by the control device, a second data collection process with second input data as a target and a corresponding second data processing process are allocated to either of the first task and the second task in accordance with a setting via the support device.
Gowin teaches:
a support device that sets content of the control arithmetic which is executed by the control device, (Gowin: [0031] “The mainboard 202 can be a motherboard that operates as a master gaming controller, and has mounted thereon or is otherwise coupled to a memory 204, a main microprocessor (CPU) 208 that reads and writes data from and to the memory, mainboard transfer logic 210 that reads and writes data from and to the bus 216, and a network interface 209 that sends and receives data to and from a computer network (not shown). The memory 204 may be, for example, a random access memory ("RAM") in which instructions, including game code 218, which implements a game of chance, and data, including one or more downloadable motion control profile(s) 206, are stored. The microprocessor 208 can be, for example, an AMD Turion.TM. processor, an Intel Core.RTM. processor, or the like.”) [The mainboard 202 of the master gaming controller reads on “a support device”, and the combination of the game code 218 and the motion control profiles 206 reads on “the content of the control arithmetic”. The Motion control board reads on “the control device”.]
a second data collection process with second input data as a target and a corresponding second data processing process are allocated to either of the first task and the second task in accordance with a setting via the support device. (Gowin: [0049] “As an example, a "download profile" interface function may be provided to allow a game program to transfer specified downloadable motion control profiles 206 to the motion control board 282. Accordingly, a program code function with a name such as "DownloadProfile" can be provided to cause a given profile to be downloaded to the motion control board 282. A variation of the DownloadProfile function can be provided to cause a given profile to be downloaded to the motion control board and associated with a given label, so that the downloaded motion control profile 224 can subsequently be selected by a "select profile" function to which the label is provided by the game code. If a gaming machine has multiple motion-generating devices, another variation of the DownloadProfile function can be provided, in which a device identifier and a particular motion control profile 224 are supplied, and the function causes the particular motion control profile 224 to be downloaded and associated with the identified device, so that subsequent activations of the identified device, such as a spin of a reel or wheel component, will automatically use the associated motion control profile 224.”) [Executing a profile of the motion control profiles 206 reads on “the first task”, and executing another profile of the motion control profiles 206 reads on “the second task”, and the given label reads on “a setting”, which allocates the profile. The download profile interface function for the another profile of the motion control profiles 206 reads on “a second data collection process with second input data as a target”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chaffee and Gowin before them, to modify the motion control system to have a separate master memory to store codes and motion control profiles that can be downloaded to the drive controller memory.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for downloading codes and motion control profiles for each drive controller memory based on the drive controller identification and requirements (Gowin: [0048] “The aforementioned programming interface may include a computer code function that loads a motion control profile 224 in association with an identifier such as a profile number, so that multiple profiles can be loaded into the memory 222 at different memory locations, and the game can select a particular profile to be used at a particular time, e.g., by invoking an interface function that selects the profile associated with a specified label identifier for use in subsequent spins. The selected profile will be used by default until a different profile is selected by another invocation of the interface function.”).

Regarding claim 2, Chaffee and Gowin teach all the features of claim 1.
Chaffee further teaches:
wherein the control device further includes a third arithmetic unit for executing a third task to which one or a plurality of processes is allocated depending on a situation. (Chaffee: [0098] “The service data channel 1310 can carry data associated with service requests to read and/or write attribute values of a drive axis object as part of an on-line configuration and/or diagnostic functionality. Additionally, the service data channel 1310 can provide services requests to affect drive axis object behavior as part of controller instruction execution. Service data can have a lowest priority and can be buffered and/or processed as a background task. Further, the service request can be processed within a Connection Update Period or at any later time.”) [The service reads on “a third task”, and service request being or not being part of the controller instruction reads on “depending on a situation”.]

Regarding claim 3, Chaffee and Gowin teach all the features of claims 1-2.
Gowin further teaches:
wherein a process of storing data which is generated through the first data processing process and the second data processing process is allocated to the third task. (Gowin: [0050] “When storing a motion control profile 224 in association with a label or a device identifier, the profile can be stored in the memory 222 as a value in a lookup table, with an associated lookup key based on the label or device identifier, so that the motion control profile 224 can be retrieved from memory based upon the label or identifier. A "select profile" interface function may be provided to allow selection of a previously-downloaded profile 224, where the profile is identified by the previously-associated label. These profiles 224 can be either acceleration or deceleration profiles. In another example, a deceleration profile can be generated automatically by reversing an acceleration profile 224.”) [The storing in the memory 222 as the value in the lookup table reads on “the third task”.]
The motivation to combine Chaffee and Gowin, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Chaffee and Gowin teach all the features of claims 1-2.
Gowin further teaches:
wherein a process of calculating a predetermined index from data which is generated through the first data processing process and the second data processing process is allocated to the third task. (Gowin: [0049] “As an example, a "download profile" interface function may be provided to allow a game program to transfer specified downloadable motion control profiles 206 to the motion control board 282. Accordingly, a program code function with a name such as "DownloadProfile" can be provided to cause a given profile to be downloaded to the motion control board 282. A variation of the DownloadProfile function can be provided to cause a given profile to be downloaded to the motion control board and associated with a given label, so that the downloaded motion control profile 224 can subsequently be selected by a "select profile" function to which the label is provided by the game code. If a gaming machine has multiple motion-generating devices, another variation of the DownloadProfile function can be provided, in which a device identifier and a particular motion control profile 224 are supplied, and the function causes the particular motion control profile 224 to be downloaded and associated with the identified device, so that subsequent activations of the identified device, such as a spin of a reel or wheel component, will automatically use the associated motion control profile 224.”; [0050] “When storing a motion control profile 224 in association with a label or a device identifier, the profile can be stored in the memory 222 as a value in a lookup table, with an associated lookup key based on the label or device identifier, so that the motion control profile 224 can be retrieved from memory based upon the label or identifier. A "select profile" interface function may be provided to allow selection of a previously-downloaded profile 224, where the profile is identified by the previously-associated label. These profiles 224 can be either acceleration or deceleration profiles. In another example, a deceleration profile can be generated automatically by reversing an acceleration profile 224.”) [The lookup key based on the label reads on “a predetermined index”.]
The motivation to combine Chaffee and Gowin, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.


Regarding claim 5, Chaffee and Gowin teach all the features of claim 1.
Chaffee further teaches:
wherein the data processing process includes a process of calculating a feature amount from a plurality of pieces of input data collected through the data collection process. (Chaffee: [0038] “With reference to FIG. 1, illustrated is a system 100 that coordinates timing associated with motion control in an industrial automation environment. The system 100 includes a motion control component 102 that communicates with disparate motion control component(s) (not shown). For example, the motion control component 102 can be a drive, a drive axis object, a controller, a control axis object, etc. According to an illustration, the motion control component 102 can be a drive that can communicate with a controller (e.g., via a network connection); as such, the drive can transmit actual data (e.g., related to position and/or velocity) to the controller, and the controller can utilize the actual data to generate commands that can be transmitted back to one or more drives. The one or more drives can thereafter utilize the commands to update the position and/or velocity associated therewith.”) [The generating the command read on “calculating a feature amount”, and the actual data reads on “a plurality of pieces of input data collected …”.]

Regarding claim 6, Chaffee and Gowin teach all the features of claim 1.
Chaffee further teaches:
wherein the data processing process includes a process of converting the input data collected through the data collection process into a corresponding physical quantity. (Chaffee: [0038] “With reference to FIG. 1, illustrated is a system 100 that coordinates timing associated with motion control in an industrial automation environment. The system 100 includes a motion control component 102 that communicates with disparate motion control component(s) (not shown). For example, the motion control component 102 can be a drive, a drive axis object, a controller, a control axis object, etc. According to an illustration, the motion control component 102 can be a drive that can communicate with a controller (e.g., via a network connection); as such, the drive can transmit actual data (e.g., related to position and/or velocity) to the controller, and the controller can utilize the actual data to generate commands that can be transmitted back to one or more drives. The one or more drives can thereafter utilize the commands to update the position and/or velocity associated therewith.”) [The actual data reads on “the input data collected”, and relating the actual data to the position and/or velocity reads on “converting … into a corresponding physical quantity”.]

Regarding claim 7, Chaffee and Gowin teach all the features of claim 1.
Chaffee further teaches:
wherein the data processing process includes a process of forming one or a plurality of pieces of input data collected through the data collection process into a predetermined format. (Chaffee: [0012] “According to one or more aspects, motion control can be enabled over a network via utilizing a time stamping protocol in an industrial automation environment. A controller and a drive can communicate via an open network that supports motion control. For example, the controller and drive can communicate over an Ethernet based network. Motion related communications can be generated by the controller and/or the drive. The drive, for instance, can measure associated physical properties (e.g., actual data) and the controller can produce commands (e.g., command data) that can be effectuated by a particular drive. The motion related data can include a time stamp that can be associated with a time that a measurement was taken (e.g., actual data) and/or a time that the data is to be effectuated (e.g., command data). Additionally, each node (e.g., controller, control axis object, drive, drive axis object, . . . ) within the motion control network can utilize a clock that can be synchronized with other disparate clocks associated with disparate network nodes. Thus, the nodes within the motion control network can obtain a common understanding of time. Utilizing the network time, a drive can effectuate new commands, which can be associated with received command data, at a time associated with the time stamp. Additionally, the drive can include a time stamp associated with a time that a measurement is taken with actual data that can be thereafter transferred to a controller to be analyzed.”) [The data including the time stamp reads on “a predetermined format”.]

Regarding claim 8, Chaffee and Gowin teach all the features of claim 1.
Gowin further teaches:
wherein, in a case where the second data collection process and the second data processing process are capable of being allocated to both the first task and the second task, the support device accepts a setting of which task these processes are allocated to. (Gowin: [0049] “As an example, a "download profile" interface function may be provided to allow a game program to transfer specified downloadable motion control profiles 206 to the motion control board 282. Accordingly, a program code function with a name such as "DownloadProfile" can be provided to cause a given profile to be downloaded to the motion control board 282. A variation of the DownloadProfile function can be provided to cause a given profile to be downloaded to the motion control board and associated with a given label, so that the downloaded motion control profile 224 can subsequently be selected by a "select profile" function to which the label is provided by the game code. If a gaming machine has multiple motion-generating devices, another variation of the DownloadProfile function can be provided, in which a device identifier and a particular motion control profile 224 are supplied, and the function causes the particular motion control profile 224 to be downloaded and associated with the identified device, so that subsequent activations of the identified device, such as a spin of a reel or wheel component, will automatically use the associated motion control profile 224.”) [The motion control profiles 206 of the main board 202 that is specified with a label reads on “the support device accepts a setting of which task …”.]
The motivation to combine Chaffee and Gowin, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 9, Chaffee and Gowin teach all the features of claims 1 and 8.
Gowin further teaches:
wherein the support device accepts a change in an allocation destination task of the second data collection process and the second data processing process. (Gowin: [0010] “In general, in a third aspect, the invention features a system, including a host device, a plurality of gaming machines to play games of chance, each gaming machine including a main processor board, a CPU to execute game logic that implements a game of chance, a motion generating device, a first memory configured to store at least one first motion control profile, a second memory configured to store at least one second motion control profile, where the first and second motion control profiles describe movement of the motion generating device, a value input device capable of receiving value, a player input device to place a wager on the game of chance, a value output device capable of outputting value associated with play of the game of chance, a memory configured for storing a transaction log file containing one or more log entries, and a controller coupled to the main processor board by an interface bus, the controller configured to receive the at least one first motion control profile in response to a gaming event, generate the at least one second motion control profile based upon the at least one first motion control profile, store the at least one second motion control profile in the second memory; and cause the motion generating device to move in accordance with the at least one second motion control profile.”) [Receiving the first motion control profile to generate the second motion control profile based on the first motion control profile reads on “a change in an allocation destination task”.]
The motivation to combine Chaffee and Gowin, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 10, Chaffee teaches:
A control device that executes a control arithmetic for controlling a control target, comprising: (Chaffee: [0012] According to one or more aspects, motion control can be enabled over a network via utilizing a time stamping protocol in an industrial automation environment. A controller and a drive can communicate via an open network that supports motion control. For example, the controller and drive can communicate over an Ethernet based network. Motion related communications can be generated by the controller and/or the drive. The drive, for instance, can measure associated physical properties (e.g., actual data) and the controller can produce commands (e.g., command data) that can be effectuated by a particular drive.”; [0081] “For example, the motion control component 904 can be a controller, a control axis object, a drive, a drive axis object, etc. Pursuant to an illustration, if the motion control component 904 is a drive, it can effectuate controlling the dynamics of a motor. According to another aspect, the motion control component 904 can be a controller that can generate command data that can be transmitted to drives and/or drive axis objects located at remote nodes in the network via the interface 902.”) [The combination of the controller and the drive reads on “a control device”. The drive controlling the dynamics of an actuator, such as the motor, reads on “controlling a control target”. The functions that the controller and the drive perform read on “a control arithmetic”.]
a first arithmetic unit for cyclically executing a first task to which one or a plurality of processes is allocated in a first control cycle; and a second arithmetic unit for cyclically executing a second task to which one or a plurality of processes is allocated in a second control cycle that is longer than the first control cycle, (Chaffee: [0041] “The cycle timing component 104 can employ any type of timing model (e.g., any type of Common Industrial Protocol (CIP) motion timing model). For example, the cycle timing component 104 can utilize timing models that effectuate updating position and/or velocity (e.g., of drive(s)) in one Coarse Update Period (CUP) (e.g., Controller Update Period, connection update period, . . . ), two CUPs, three CUPs, and the like. According to an illustration, the CUP can be 1 msec; however, the claimed subject matter is not so limited.”; [0047], figure 3 “Now referring to FIG. 3, illustrated is an example two-cycle timing model 300 that can be employed for motion control (e.g., CIP motion) in an industrial automation environment. At 1 302, a drive coarse interrupt service can start (e.g., feedback counts can be captured and actual positions and/or velocities can be computed). At 2 304, the drive can transmit actual input data to a controller. According to an example, the two-cycle timing model 300 can utilize a full coarse update period for the input data to be sent from the drive to the controller. For instance, the input data can be sent from the drive to the controller any time during the full coarse update period.”; [0094] “Data exchange between the drive 1304 and the controller 1302 can be paced by the controller 1302, such that one Drive-to-Controller data packet can be sent for every Controller-to-Drive data packet received. The Controller-to-Drive connection packets can be sent periodically according to a configured Controller Update Period, which is the same as a Connection Update Period. A Drive Update Period that corresponds to an update period at which the drive performs its control calculates can be, and typically is, faster than the Controller Update Period.”; [0096] “The cyclic data channel 1306 can carry cyclic data blocks that can be sampled and/or calculated during a Connection Update Period. Additionally, the cyclic data channel 1306 can be synchronized with other nodes in a motion control system via utilizing distributed System Time. Cyclic data can be high priority data that is immediately processed and/or applied to a drive axis within a Drive Update Period.”; [0097] “The event data channel 1308 can carry data associated with drive event(s) (e.g., registration, homing, . . . ). These event(s) can occur within a Connection Update Period. The event data can have a medium priority and can be processed and/or applied within a Connection Update Period.”) [The drive update period read on “a first control cycle”, and the drive control data communication and computations read on “a first task”. The coarse update period, controller update period or connection update period reads on “a second control cycle”, and the communicating and processing of the medium priority data reads on “a second task”.]
wherein the control arithmetic includes a data collection process of collecting input data that is capable of being referred to by the control device and a data processing process of processing the collected input data to generate new data, (Chaffee: [0096] “The cyclic data channel 1306 can carry cyclic data blocks that can be sampled and/or calculated during a Connection Update Period. Additionally, the cyclic data channel 1306 can be synchronized with other nodes in a motion control system via utilizing distributed System Time. Cyclic data can be high priority data that is immediately processed and/or applied to a drive axis within a Drive Update Period.”; [0097] “The event data channel 1308 can carry data associated with drive event(s) (e.g., registration, homing, . . . ). These event(s) can occur within a Connection Update Period. The event data can have a medium priority and can be processed and/or applied within a Connection Update Period.”) [The sampling reads on “a data collection process”. Processing the data and applying to drive axis reads on “a data processing process”, where the processed data reads on “new data”.]
a first data collection process with first input data as a target and a corresponding first data processing process are allocated to the first task, and (Chaffee: [0045] “Turning to FIG. 2, illustrated is an example single-cycle timing model 200 utilized in connection with motion control in an industrial automation environment. The single-cycle timing model 200 can be utilized to perform position and/or velocity update within one cycle (e.g., one coarse update period (CUP), 1 millisecond, for example); thus, the single-cycle timing model 200 can be employed in connection with a master-slave relationship between drive axes since motion control updating can occur with minimal position update delay. At 1 202, a drive coarse interrupt service can start by reading a drive position and/or velocity at the beginning of the cycle. For example, the drive can capture feedback counts and compute an actual position and/or velocity. Although not depicted, it is contemplated that any number of drives can concurrently utilize the single-cycle timing model 200 (and/or any of the timing models described herein). At 2 204, the drive can transmit actual input data (e.g., related to position and/or velocity) to a controller (e.g., via the media (network)).”) [The capturing the feedback counts reads on “a first data collection process with first input data as a target”, and computing the actual position and/or velocity reads on “a corresponding first data processing process”.]
a second data collection process with second input data as a target and a corresponding second data processing process are allocated to either of the first task and the second task … (Chaffee: [0097] “The event data channel 1308 can carry data associated with drive event(s) (e.g., registration, homing, . . . ). These event(s) can occur within a Connection Update Period. The event data can have a medium priority and can be processed and/or applied within a Connection Update Period.”; [0233] “Event Checking Control: This 32-bit word is copied into the Drive Axis Object attribute of the same name that is used to enable various drive inputs, eg. marker and registration inputs, to generate events. When these events occur, the drive captures both the time and exact axis position when the event occurred. The last 4 bits of the Event Checking Control is a binary value that specifies the number of active events, which is literally the number of Event Acknowledge IDs listed in this Event Data Block.”; [0234]-[0236] “[0234] The Event Control mechanism works as follows: [0235] 1. Controller sets the appropriate Event Checking bit to look for a specific event condition to occur. Multiple bits in the Event Checking Control word may be set at any given time. [0236] 2. Drive detects the Event Checking Control request bit is set and initiates the requested event checking action.”) [Capturing the event data when event occurs reads on “a second data collection process with second input data as a target”, and determining the time and exact axis position when the even occurred reads on “a corresponding second data processing process”.]

Chaffee does not explicitly teach: a second data collection process with second input data as a target and a corresponding second data processing process are allocated to either of the first task and the second task in accordance with an external setting.
Gowin teaches:
a second data collection process with second input data as a target and a corresponding second data processing process are allocated to either of the first task and the second task in accordance with an external setting. (Gowin: [0006] “Embodiments of the invention may include one or more of the following features. The at least one second motion control profile may be a copy of the at least one first motion control profile. The transfer logic may be further configured to receive the at least one first motion control profile via the interface bus. The gaming event may include receiving input from a player input device and/or receiving new or updated game logic. The at least one first motion control profile may include at least one predetermined time value. The motion generating device may be a stepper motor, and the motion control logic may be configured to cause the stepper motor to rotate by a step for each individual time value included in the second motion control profile when a period of time corresponding to and based upon the individual time value has elapsed. The at least one second motion control profile may include a first labeled profile associated with a first label, and the motion control logic may be configured to cause the motion generating device to move in accordance with the first labeled profile in response to receiving from the CPU a motion control command that includes the first label. The at least one second motion control profile may further include a second labeled profile associated with a second label, and the motion control logic may be configured to cause the motion generating device to move in accordance with the second labeled profile in response to receiving from the CPU a motion control command that includes the second label. The bus may be a Universal Serial Bus (USB). The transfer logic may be located on the main processor board, the motion control board, or a combination thereof.”; [0049] “As an example, a "download profile" interface function may be provided to allow a game program to transfer specified downloadable motion control profiles 206 to the motion control board 282. Accordingly, a program code function with a name such as "DownloadProfile" can be provided to cause a given profile to be downloaded to the motion control board 282. A variation of the DownloadProfile function can be provided to cause a given profile to be downloaded to the motion control board and associated with a given label, so that the downloaded motion control profile 224 can subsequently be selected by a "select profile" function to which the label is provided by the game code. If a gaming machine has multiple motion-generating devices, another variation of the DownloadProfile function can be provided, in which a device identifier and a particular motion control profile 224 are supplied, and the function causes the particular motion control profile 224 to be downloaded and associated with the identified device, so that subsequent activations of the identified device, such as a spin of a reel or wheel component, will automatically use the associated motion control profile 224.”) [Executing a profile of the motion control profiles 206 reads on “the first task”, and executing another profile of the motion control profiles 206 reads on “the second task”, and the given label allocates the profile. Receiving input from a player input device and/or receiving new or updated game logic reads on “an external setting”. The download profile interface function for the another profile of the motion control profiles 206 reads on “a second data collection process with second input data as a target”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chaffee and Gowin before them, to modify the motion control system to have a separate master memory to store codes and motion control profiles that can be downloaded to the drive controller memory to be accessed by a user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for downloading codes and motion control profiles for each drive controller memory based on the drive controller identification and requirements, that can be accessed by the user (Gowin: [0006] “Embodiments of the invention may include one or more of the following features. The at least one second motion control profile may be a copy of the at least one first motion control profile. The transfer logic may be further configured to receive the at least one first motion control profile via the interface bus. The gaming event may include receiving input from a player input device and/or receiving new or updated game logic.; [0048] “The aforementioned programming interface may include a computer code function that loads a motion control profile 224 in association with an identifier such as a profile number, so that multiple profiles can be loaded into the memory 222 at different memory locations, and the game can select a particular profile to be used at a particular time, e.g., by invoking an interface function that selects the profile associated with a specified label identifier for use in subsequent spins. The selected profile will be used by default until a different profile is selected by another invocation of the interface function.”).

Regarding claim 11, Chaffee and Gowin teach all the features of claims 1-3.
Gowin further teaches:
wherein a process of calculating a predetermined index from data which is generated through the first data processing process and the second data processing process is allocated to the third task. (Gowin: [0050] “When storing a motion control profile 224 in association with a label or a device identifier, the profile can be stored in the memory 222 as a value in a lookup table, with an associated lookup key based on the label or device identifier, so that the motion control profile 224 can be retrieved from memory based upon the label or identifier. A "select profile" interface function may be provided to allow selection of a previously-downloaded profile 224, where the profile is identified by the previously-associated label. These profiles 224 can be either acceleration or deceleration profiles. In another example, a deceleration profile can be generated automatically by reversing an acceleration profile 224.”) [The lookup key based on the label reads on “a predetermined index”.]
The motivation to combine Chaffee and Gowin, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116